Shulman, Judge.
Appellant, a resident of Georgia, filed a complaint in superior court seeking enforcement of an Alabama divorce decree. Her complaint was dismissed in an order holding that the Alabama divorce decree was still pending in Alabama, thereby preventing the obtention of jurisdiction by the Georgia court.
The record in this case contains no evidentiary support whatever for the trial court’s order. Therefore, the dismissal must be reversed and the case returned to superior court for reconsideration.

Judgment reversed.


Quillian, P. J., and Carley, J., concur.